 Case: 7:21-cv-00004-DLB Doc #: 10-10 Filed: 02/24/21 Page: 1 of 1 - Page ID#: 61



                 Garrison Property and Casualty Insurance
                 Company                                                        UPDATE ON YOUR
USAA®                                                                                    CLAIM


RYAN HALL
420 ARNOLD FORK RD
KITE KY 41828-9066




         Claim Update

September 9, 2020

Dear Mr. Hall,

We are writing regarding the following claim:

         Policyholder:               Ryan Hall
         Claim number:               042003497-001
         Date of loss:               December 21, 2018
         Location of loss:           Topmost, Kentucky

We've received information supporting your claim and are evaluating it. If we need additional information after our
evaluation, we'll contact you.

USAA is continuing the investigation into your claim. Therefore, the items Fair Rental Value, Dwelling, Excess Debris
Removal, Other Structures, and Trees Plants and Shrubs coverages remain open on your claim.

Important Legal Information
Your policy's Suit Against Us Provision prohibits you from taking any action against us unless you have given us notice of
the loss, complied with all policy provisions, and started legal action within two (2) years after the date of loss.

How to Contact Us
Please send any correspondence or questions to us using one of the following options and include the claim/reference
number above on each page:

            D         usaa.com or our mobile app:           Upload documents or post a secure message to your claim file
                                                            through the Claim Communication Center.

                      Address:                              USAA Claims Department
                                                            P.O. Box 33490
                                                            San Antonio, TX 78265



             ---
             •••       Fax:                                 1-800-531-8669

             \_,      Phone:                                1-800-531-8722
                                                                                           EXHIBIT
                                                                                    j
                                                                                            F
042003497 - 001 - 07348 - 03                                                                                       54498-0820


                                                                                                                     Page 1 of2
